Exhibit 10.86D

EXECUTION VERSION

FIRST AMENDMENT

FIRST AMENDMENT, dated as of May 9, 2012 (this “Amendment”), among SBA SENIOR
FINANCE II LLC (the “Borrower”), the EXTENDING REVOLVING LENDERS (as defined
below) and TORONTO DOMINION (TEXAS) LLC, as administrative agent (the
“Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of June 30, 2011 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the several banks and
other financial institutions or entities from time to time parties thereto
(collectively, the “Lenders”) and the Administrative Agent.

WHEREAS, the Borrower has requested that the Credit Agreement be amended as set
forth herein.

WHEREAS, each financial institution identified on the signature pages hereto as
an “Extending Revolving Lender” (each, an “Extending Revolving Lender”) is a
Revolving Credit Lender and, as such, has agreed severally, on the terms and
conditions set forth herein and in the Credit Agreement, to extend the
termination date applicable to its Revolving Credit Commitment.

WHEREAS, the Extending Revolving Lenders constitute all of the Revolving Credit
Lenders under the Credit Agreement.

The parties hereto therefore agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement, as amended hereby.

SECTION 2. Amendment to Section 1.1 (Defined Terms) of the Credit Agreement.
Section 1.1 of the Credit Agreement is hereby amended as of the Effective Date
as follows:

(a) by adding the following definitions in appropriate alphabetical order:

“First Amendment”: the First Amendment, dated the First Amendment Effective
Date, among the Borrower, the Extending Revolving Lenders party thereto and the
Administrative Agent.

“First Amendment Effective Date”: May 9, 2012.

(b) by amending the definition of “Revolving Credit Termination Date” by
deleting “June 30, 2016” therein and replacing it with “May 9, 2017”.

(c) by amending the definition of “Loan Documents” by inserting “, the First
Amendment” immediately after the words “this Agreement” in the definition
thereof.

SECTION 3. Waiver. Each Extending Revolving Lender hereby acknowledges that the
Borrower also intends, on the date hereof, to enter into a Second Amendment to
the Credit Agreement, pursuant to which the Incremental Tranche A Term Lenders
party thereto will provide Incremental Tranche A Term Loans to the Borrower (as
such terms will be defined in the Second Amendment). Each Extending Revolving
Lender hereby irrevocably waives the application of Section 2.20(b)(ii)(B) of
the Credit Agreement solely with respect to the Incremental Tranche A Term
Loans, the stated maturity date of which will be May 9, 2017.



--------------------------------------------------------------------------------

SECTION 4 Representations and Warranties; No Default. The Borrower hereby
certifies that, immediately before and after giving effect to this Amendment,
(a) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents are true and correct in all material respects
(and in all respects if qualified by materiality) on and as of such date as if
made on and as of such date (except for such representations and warranties
expressly stated to be made as of a specific earlier date, in which case such
representations and warranties were true and correct as of such earlier date)
and (b) no Default or Event of Default has occurred and is continuing.

SECTION 5. Conditions to Effectiveness. This Amendment shall become effective
upon satisfaction of the following conditions precedent (such date, the
“Effective Date”):

(a) receipt by the Administrative Agent of executed signature pages to this
Amendment from the Borrower and each Extending Revolving Lender;

(b) receipt by the Administrative Agent of an Assumption Agreement to the
Guarantee and Collateral Agreement executed by SBA Towers III LLC, a Florida
limited liability company;

(c) receipt by the Administrative Agent of an instrument of acknowledgment and
confirmation, substantially in the form attached hereto as Exhibit A, executed
by each Loan Party with respect to the guarantees and security interests created
under the Security Documents and the effectiveness and enforceability thereof
for the benefit of the Revolving Credit Commitments, as extended pursuant
hereto;

(d) (i) the accuracy in all material respects (and in all respects if qualified
by materiality) of the representations and warranties in the Credit Agreement
and (ii) there being no Default or Event of Default in existence at the time of,
or after giving effect to, this Amendment; and

(e) the payment of all fees and expenses due to the Administrative Agent and the
Lenders.

SECTION 6. Acknowledgment of Extending Revolving Lenders. Each Extending
Revolving Lender expressly acknowledges that neither the Administrative Agent
nor any of its affiliates and their respective officers, directors, trustees,
employees, advisors, agents and controlling persons (each an “Agent”) have made
any representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of any Loan Party or any affiliate of
any Loan Party, shall be deemed to constitute any representation or warranty by
any Agent to any Extending Revolving Lender. Each Extending Revolving Lender
represents to the Agents that it has, independently and without reliance upon
any Agent or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates and made its own
decision to extend the termination date applicable to its Revolving Credit
Commitment and enter into this Amendment. Each Extending Revolving Lender also
represents that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under the Credit Agreement and the
other Loan Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and

 

2



--------------------------------------------------------------------------------

other condition and creditworthiness of the Loan Parties and their affiliates.
Each Extending Revolving Lender hereby confirms that it has received a copy of
the Credit Agreement, each other Loan Document and such other documents and
information as it deems appropriate to make its decision to enter into this
Amendment.

SECTION 7. Effect on the Loan Documents; Miscellaneous. Except as expressly
provided herein, all of the terms and provisions of the Credit Agreement and the
other Loan Documents are and shall remain in full force and effect. This
Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents. Provisions of this Amendment are deemed
incorporated into the Credit Agreement as if fully set forth therein.

SECTION 8. Expenses. The Borrower shall pay and reimburse the Administrative
Agent for all reasonable out-of-pocket expenses incurred in connection with the
preparation and delivery of this Amendment, including, without limitation, the
reasonable fees and disbursements of one counsel to the Administrative Agent in
each applicable jurisdiction.

SECTION 9. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or electronic transmission (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.

SECTION 10. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

SBA SENIOR FINANCE II LLC   By:  

/s/ Thomas P. Hunt

    Name: Thomas P. Hunt     Title: Senior Vice President & General Counsel

[Signature Page to First Amendment to SBA Senior Finance II A&R CRA]



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC, as

Administrative Agent

By:  

/s/ Bebi Yasin

  Name: Bebi Yasin   Title: Authorized Signatory

[Signature Page to First Amendment to SBA Senior Finance II A&R CRA]



--------------------------------------------------------------------------------

TORONTO DOMINION (NEW YORK) LLC, as an Extending Revolving Lender

By:  

/s/ Bebi Yasin

  Name: Bebi Yasin   Title: Authorized Signatory

 

WELLS FARGO BANK, N.A., as an
Extending Revolving Lender

By:   /s/ Jesse Mason  

Name:  Jesse Mason

Title:  Vice President

 

Deutsche Bank Trust Company Americans,, as an
Extending Revolving Lender

By:   /s/ Anca Trifan  

Name:  Anca Trifan

Title:  Managing Director

 

Deutsche Bank Trust Company Americans, as an
Extending Revolving Lender

By:   /s/ Courtney E. Meehan  

Name:  Courtney E. Meehan

Title:  Vice President

 

Citibank, N.A., as an Extending Revolving Lender By:   /s/ Keith Lukasavich  

Name:  Keith Lukasavich

Title:  Vice President

 

The Royal Bank of Scotland plc, as an
Extending Revolving Lender

By:   /s/ Alex Daw  

Name:  Alex Daw

Title:  Authorized Signatory

 

Barclays Bank PLC, as an Extending Revolving Lender By:   /s/ Noam Azachi  

Name:  Noam Azachi

Title:  Assistant Vice President

 

JPMorgan Chase Bank, N.A., as an
Extending Revolving Lender

By:   /s/ Peter B. Thauer  

Name:  Peter B. Thauer

Title:  Executive Director

[Signature Page to First Amendment to SBA Senior Finance II A&R CRA]



--------------------------------------------------------------------------------

Exhibit A

EXECUTION VERSION

ACKNOWLEDGMENT AND CONFIRMATION

Dated as of May 9, 2012

1.      Reference is made to (i) the First Amendment, dated as of May 9, 2012
(the “First Amendment”), to the Amended and Restated Credit Agreement, dated as
of June 30, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among SBA SENIOR FINANCE II LLC, a
Florida limited liability company, the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”),
TORONTO DOMINION (TEXAS) LLC, as administrative agent, and the other agents
named therein, (ii) the Second Amendment, dated as of May 9, 2012 (the “Second
Amendment” and, together with the First Amendment, the “Amendments”), to the
Credit Agreement and (iii) the Revolving Credit Commitment Increase Supplements,
each dated as of May 9, 2012 (the “Commitment Increase Supplements”), to the
Credit Agreement. Capitalized terms used but not defined in this Agreement (this
“Agreement”) shall have the meanings assigned to such terms in the Credit
Agreement.

2.      The Credit Agreement is being amended pursuant to the First Amendment
to, among other things, extend the termination date applicable to each Revolving
Credit Lender’s Revolving Credit Commitment. The Credit Agreement is being
further amended pursuant to the Second Amendment to, among other things, provide
for an additional $200,000,000 aggregate principal amount of Term Loans. It is a
condition to the effectiveness of the Amendments and Commitment Increase
Supplements that the Borrower and the other Loan Parties shall have executed
this Agreement with respect to the guarantees and security interests created
under the Security Documents and the effectiveness and enforceability thereof
for the benefit of the Revolving Credit Commitments (including the Increased
Revolving Credit Commitments (as defined in the Commitment Increase
Supplements)), as extended by the First Amendment, and the Incremental Tranche A
Term Loans. Accordingly, each of the parties hereto hereby agrees, with respect
to each Loan Document to which it is a party, that, as of the date hereof:

(a)      all of its obligations (including any guarantee obligations) under each
such Loan Document to the extent existing prior to the date hereof shall remain
in full force and effect on a continuous basis after giving effect to the
Amendments and Commitment Increase Supplements and this Agreement, and such
obligations shall extend to and cover the Revolving Credit Commitments
(including the Increased Revolving Credit Commitments (as defined in the
Commitment Increase Supplements)), as extended by the First Amendment, and the
Incremental Tranche A Term Loans, in each case in accordance with the terms of
each such Loan Document; and

(b)      all of the Liens and security interests created and arising under each
such Loan Document to the extent existing prior to the date hereof remain in
full force and effect on a continuous basis, and the perfected status and
priority of each such Lien and security interest as contemplated by Section 4.3
of the Guarantee and Collateral Agreement continues in full force and effect on
a continuous basis, unimpaired, uninterrupted and undischarged, after giving
effect to the Amendments and Commitment Increase Supplements and this Agreement,
as collateral security for its obligations under the Loan Documents, in each
case in accordance with the terms of each such Loan Document.

3. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

4.      This Agreement may be executed by one or more of the parties hereto on
any number of separate counterparts (including by telecopy or electronic mail),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. By executing and delivering this Agreement, each party
hereto (other than the Borrower solely in relation to the term “Guarantor”)
hereby acknowledges and agrees that it is both a Guarantor and a Grantor as such
terms are used and defined in the Guarantee and Collateral Agreement (including
with respect to the Incremental Tranche A Term Loans) and agrees that it will be
bound thereby in accordance with the terms thereof.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

SBA COMMUNICATIONS CORPORATION

SBA NETWORK SERVICES, LLC (f/k/a SBA NETWORK SERVICES, INC.)

SBA PUERTO RICO, INC.

SBA SENIOR FINANCE II LLC

SBA SENIOR FINANCE, LLC (f/k/a SBA SENIOR FINANCE, INC.)

SBA SITE MANAGEMENT, LLC

SBA TELECOMMUNICATIONS, INC.

SBA TOWERS III LLC

SBA TOWERS II LLC

SBA TOWERS, LLC (f/k/a SBA TOWERS, INC.)

SBA LAND, LLC (f/k/a TCO LAND LLC)

By:   /s/ Brendan T. Cavanagh

Name:  Brendan T. Cavanagh

Title:  Senior Vice President and Chief Financial Officer

[Signature Page to Acknowledgement and Confirmation]



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC,
as Administrative Agent By:   /s/ Bebi Yasin

Name:  Bebi Yasin

Title:  Authorized Signatory

[Signature Page to Acknowledgement and Confirmation]